     Case 3:20-cv-00298-MMD-CLB Document 1 Filed 05/21/20 Page 1 of 7



 1 LEVERTY & ASSOCIATES LAW CHTD.
   Patrick R. Leverty, NV Bar No. 8840
 2 832 Willow Street
   Reno, NV 89502
 3 Telephone: (775) 322-6636
   Facsimile: (775) 322-3953
 4 E-mail: pat@levertylaw.com

 5 SHUNNARAH INJURY ATTORNEYS, P.C.
   Stephanie Balzli, pro hac vice forthcoming
 6 Christopher Joseph Balzli, pro hac vic forthcoming
   2900 1st Avenue South
 7 Birmingham, Alabama 35233
   205-983-8545
 8 sbalzli@asilpc.com

 9 Attorneys for Plaintiff
10                                UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12
     PARIS L. WATSON, an individual,                       Case No. 3:20-cv-00298
13
                             Plaintiff,
14                                                         COMPLAINT
     v.
15
   BENNETT TRUCK TRANSPORT, a                              JURY TRIAL DEMANDED
16 Delaware Corporation; BRIAN STERLING,
   an individual.
17
                       Defendants.
18

19          COMES NOW the Plaintiff, PARIS L. WATSON, and for his Complaint against the
20 Defendants, BENNETT TRUCK TRANSPORT and BRIAN STERLING, shows unto the Court

21 the following:

22                                        JURISDICTION and PARTIES
23          1.      This is a personal injury action arising out of a February 17, 2020 incident in
24 which the Plaintiff was crushed and seriously injured by Defendant’s tractor-trailer backing into

25 him.

26          2.      Plaintiff, Paris L. Watson, is and was an adult resident and citizen of the State of
27 Alabama at all material times referred to herein.

28          3.      Defendant Bennett Truck Transport, LLC is registered with the Federal Motor

                                                     -1-
     Case 3:20-cv-00298-MMD-CLB Document 1 Filed 05/21/20 Page 2 of 7



 1 Carrier Safety Administration under USDOT #600382 and is a Delaware corporation with its

 2 principal place of business in McDonough, Georgia and which conducted substantial business in

 3 the state of Nevada at all material times referred to herein.

 4          4.     Based upon information and belief, Brian Sterling is and was an adult resident and

 5 citizen of the State of Texas and transacting substantial business in the state of Nevada at all

 6 material times referred to herein.

 7          5.     Subject matter jurisdiction exists in this Court pursuant to 28 U.S.C. § 1332 in that

 8 complete diversity exists amongst the Plaintiffs and Defendants and the amount in controversy

 9 exceeds the sum of $75,000.00.
10          6.     The events forming the basis of this lawsuit occurred in Washoe County, Nevada,
11 therefore venue is proper pursuant to 28 U.S.C. §1391(2).

12                                                FACTS

13          7.     On February 17, 2020, Plaintiff Paris L. Watson was working on a job site in

14 Reno, Nevada as part of his employment with BLOX, a non-party in this action.

15          8.     At the same time, Defendant Brian Sterling was operating a tractor-trailer unit on

16 the same job site on behalf of Defendant Bennett Truck Transport.

17          9.     With no warning and without ensuring the area behind the trailer was clear,

18 Defendant Brian Sterling suddenly reversed the tractor-trailer into the area where the Plaintiff

19 was working, crushing him and causing serious injury as described below.

20          10.    As a proximate consequence of the Defendants’ negligence and wantonness,

21 Plaintiff Paris Watson was injured, harmed and damaged as follows:

22                 (a)     He suffered bodily injuries, including but not limited to internal organ

23                 damage requiring prolonged hospitalization and artificial ventilation, orthopedic

24                 injuries requiring surgical fixation, and removal/resection of his intestines with

25                 mesh placement;

26                 (b)     He has experienced and continues to experience mental anguish and is

27                 reasonably certain to experience mental anguish in the future;

28                 (c)     He was permanently injured, disfigured and damaged;

                                                    -2-
     Case 3:20-cv-00298-MMD-CLB Document 1 Filed 05/21/20 Page 3 of 7



 1                  (d)     He was caused to incur personal injury medical expenses for treatment

 2                          from various doctors, physicians, and hospitals;

 3                  (e)     He was caused to incur out-of-pocket medical expenses;

 4                  (f)     He is reasonably certain to incur personal injury medical expenses in the

 5                          future;

 6                  (g)     He was caused to suffer both past and future lost wages, loss of income,

 7                          loss of earnings capacity, and lost employment benefits; and

 8                  (h)     He suffered aggravations of pre-existing injuries and condition(s).

 9                                      FIRST CAUSE OF ACTION
10                              NEGLIGENCE OF BRIAN STERLING

11          11.     Plaintiff adopts and incorporates paragraphs one (1) through ten (10) as if fully set

12 out herein.

13          12.     The Plaintiff avers that all of his injuries and damages were proximately caused

14 by the negligence, recklessness, and/or wantonness of Defendant Brian Sterling.

15          13.     The negligence, recklessness, and/or wantonness of Defendant Brian Sterling

16 includes, but is not limited to, the following specific acts:

17                  (a)     Failing to inspect his surroundings before operating his tractor/trailer;

18                  (b)     Failing to understand and/or communicate directives of his job;

19                  (c)     Failing to familiarize himself with the practices and procedures of the

20                  location of his work;

21                  (d)     Failing to provide advanced warning before moving the tractor/trailer;

22                  (e)     Failing to properly maintain and service the trailer;

23                  (f)     Failing to use the appropriate safety equipment and/or personnel for the

24                  task at hand;

25                  (g)     Failing to engage the appropriate mechanisms on the tractor or trailer for

26                  the task at hand;

27                  (h)     Failing to comply with applicable motor carrier safety regulations; and

28                  (i)     Defendant was otherwise negligent, reckless, and/or wanton.

                                                     -3-
     Case 3:20-cv-00298-MMD-CLB Document 1 Filed 05/21/20 Page 4 of 7



 1          14.     As a direct and proximate consequence of the conduct of Defendants, Plaintiff

 2 Paris L. Watson was severely and permanently injured.

 3          15.     As a further direct and proximate result of Defendant’s negligence, Plaintiff has

 4 been required to employ the services of hospitals, physicians, surgeons, nurses and other

 5 professionals, to remedy the damage and injury caused by Defendant’s negligence. Plaintiff has

 6 been compelled to incur expenses for such treatment, medicines, and other medical supplies and

 7 services. Plaintiff is informed and believes, and thereon alleges, that further services of said

 8 nature will be required by her in the future in an amount to be shown according to proof at trial.

 9          16.     As a further direct and proximate result of Defendant’s negligence, Plaintiff has
10 sustained, and will continue to sustain, past and future physical and emotional injuries and past

11 and future economic and non-economic damages including but not limited to: (i) past and future

12 physical pain and suffering, (ii) past and future emotional pain, distress, frustration, annoyance,

13 anger, fear, worry, embarrassment, discomfort, and loss of enjoyment of life; (iii) past and future

14 income loss; (iv) past and future medical, therapy and attendant care expenses, and (v) all other

15 past and future economic and non-economic damages allowed by law, all in amounts to be

16 shown according to proof at trial.

17                                   SECOND CAUSE OF ACTION

18                                      RESPONDEAT SUPERIOR

19          17.     The Plaintiff adopts and incorporates paragraphs one (1) through sixteen (16) as if

20 fully set out herein.

21          18.     On February 17, 2020, at the time of the occurrence forming the basis of the

22 Plaintiff’s Complaint, Defendant Bennett Truck Transport was the principal and/or employer of

23 Defendant Brian Sterling.

24          19.     At the time of the occurrence forming the basis of the Plaintiff’s Complaint, Brian

25 Sterling was acting as the agent, servant and/or employee of Defendant Bennett Truck Transport.

26          20.     At the time of the occurrence forming the basis of the Plaintiff’s Complaint, Brian

27 Sterling was acting within the line and scope of his employment with Defendant Bennett Truck

28 Transport.

                                                    -4-
     Case 3:20-cv-00298-MMD-CLB Document 1 Filed 05/21/20 Page 5 of 7



 1          21.     At the time of the occurrence forming the basis of the Plaintiff’s Complaint, Brian

 2 Sterling was operating a tractor-trailer in furtherance of the business purposes of Defendant

 3 Bennett Truck Transport.

 4          22.     As a result of the foregoing, Defendant, Bennett Truck Transport, is vicariously

 5 liable for the negligent or wanton conduct of Brian Sterling that injured the Plaintiff, Paris

 6 Watson.

 7          23.     As a further direct and proximate result of Defendant’s negligence, Plaintiff has

 8 been required to employ the services of hospitals, physicians, surgeons, nurses and other

 9 professionals, to remedy the damage and injury caused by Defendant’s negligence. Plaintiff has
10 been compelled to incur expenses for such treatment, medicines, and other medical supplies and

11 services. Plaintiff is informed and believes, and thereon alleges, that further services of said

12 nature will be required by her in the future in an amount to be shown according to proof at trial.

13          24.     As a further direct and proximate result of Defendants’ negligence, Plaintiff has
14 sustained, and will continue to sustain, past and future physical and emotional injuries and past

15 and future economic and non-economic damages including but not limited to: (i) past and future

16 physical pain and suffering, (ii) past and future emotional pain, distress, frustration, annoyance,

17 anger, fear, worry, embarrassment, discomfort, and loss of enjoyment of life; (iii) past and future

18 income loss; (iv) past and future medical, therapy and attendant care expenses, and (v) all other

19 past and future economic and non-economic damages allowed by law, all in amounts to be

20 shown according to proof at trial.

21                                    THIRD CAUSE OF ACTION

22   NEGLIGENT HIRING, TRAINING, RETENTION AND SUPERVISION VS. BENNETT

23                                       TRUCK TRANSPORT

24          25.     The Plaintiff adopts and incorporates paragraphs one (1) through twenty-four (24)

25 as if fully set out herein.

26          26.     The Plaintiff avers that all of his injuries and damages were proximately caused

27 by the negligence, willfulness, recklessness, and/or wantonness of the Defendant, Bennett Truck

28 Transport.

                                                    -5-
     Case 3:20-cv-00298-MMD-CLB Document 1 Filed 05/21/20 Page 6 of 7



 1          27.     The negligence, willfulness, recklessness, and/or wantonness of the Defendant,

 2 Bennett Truck Transport, includes, but is not limited to, the following specific acts:

 3                  (a)     Failing to train Brian Sterling;

 4                  (b)     Failing to supervise Brian Sterling;

 5                  (c)     Hiring Brian Sterling;

 6                  (d)     Retaining Brian Sterling;

 7                  (e)     Failing to maintain the trailer driven by Brian Sterling;

 8                  (f)     Failing to provide Brian Sterling with the proper equipment to operate the

 9                          tractor-trailer unit safely;
10                  (g)     Failing to provide Brian Sterling with the proper personnel to operate the
11                          tractor-trailer unit safely;
12                  (h)     Entrusting Brian Sterling with the tractor-trailer unit;
13                  (i)     Failing to comply with applicable motor carrier safety regulations; and
14                  (j)     Defendant Bennett Truck Transport was otherwise negligent and/or
15                          wanton.
16          28.     Defendant breached these duties to the general public, including the Plaintiff,
17 through its negligence, carelessness, recklessness and wantonness in its hiring, training,

18 supervising and retaining Sterling who was unqualified, negligent and/or careless in his actions.

19          29.     Defendant’s careless and negligent actions were a direct cause of Plaintiff’s
20 injuries.

21          30.     As a direct and proximate result of the negligence, carelessness and wantonness
22 of Defendant, Plaintiff sustained, and will continue to sustain, past and future physical and

23 emotional injuries and past and future economic and non-economic damages including but not

24 limited to: (i) past and future physical pain and suffering, (ii) past and future emotional pain,

25 distress, frustration, annoyance, anger, fear, worry, embarrassment, discomfort, and loss of

26 enjoyment of life; (iii) past and future income loss; (iv) past and future medical, therapy and

27 attendant care expenses, and (v) all other past and future economic and non-economic damages

28 allowed by law, all in amounts to be shown according to proof at trial.

                                                      -6-
     Case 3:20-cv-00298-MMD-CLB Document 1 Filed 05/21/20 Page 7 of 7



 1         31.     As a result of the negligence, willfulness, recklessness, and/or wantonness of

 2 Defendant Bennett Truck Transport, the Plaintiff Paris L. Watson was severely and permanently

 3 injured.

 4                                           PRAYER FOR RELIEF

 5         WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,

 6 jointly and severally, as follows:

 7         1.      For past and future general damages according to proof;

 8         2.      For past and future special damages according to proof;

 9         3.      For punitive damages to punish, deter and prevent other similar wrongful acts by
10                 Defendants in an amount to be proven at trial;
11         4.      For prejudgment interest according to law;
12         5.      For costs of suit; and
13         6.      For such other and further relief as the Court deems just and proper.
14                                   DEMAND FOR JURY TRIAL
15         Plaintiff hereby demands a trial by jury in this action of all issues so triable.
16 May 20, 2020.                                       Respectfully submitted,

17                                                     /s/ Patrick R. Leverty
                                                       Patrick R. Leverty, NV Bar No. 8840
18                                                     LEVERTY & ASSOCIATES LAW CHTD.
                                                       832 Willow Street
19                                                     Reno, Nevada 89502
                                                       (775) 322-6636 phone
20                                                     (775) 322-3953 fax
                                                       pat@levertylaw.com
21
                                                       Stephanie E. Balzli, pro hac vice forthcoming
22                                                     Christopher J. Balzli, pro hac vice forthcoming
                                                       SHUNNARAH INJURY ATTORNEYS, PC
23                                                     2900 1st Avenue South
                                                       Birmingham, AL 35233
24
                                                       Attorneys for Plaintiff
25

26

27

28

                                                    -7-
